Citation Nr: 0529206	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  03-17 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bronchial asthma.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to November 
1951.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
asthma.  Appeal to the Board was perfected.    

In September 2005, the veteran testified in person before the 
undersigned Veterans Law Judge of the Board, sitting in St. 
Petersburg, Florida.  An individual from The American Legion 
represented him at the hearing, and his wife was present as 
an observer.  The hearing transcript is of record.  

On October 13, 2005, the Board granted the veteran's motion 
to advance his appeal on its docket.

On another matter, the Board notes that the RO denied service 
connection for cardiomyopathy in a February 2005 rating 
decision.  The veteran indicated his disagreement with this 
rating action in a statement received in March 2005.  The 
issue of service connection for cardiomyopathy is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C. 


FINDINGS OF FACT

1.  The veteran entered active service with a pre-existing 
asthma that was noted in the March 1951 service entrance 
medical examination report.  

2.  Pre-existing asthma did not undergo aggravation or 
worsening beyond the natural progress of the disease or 
disorder during active service.  

3.  There is no competent medical evidence of record linking 
active service to the veteran's claimed bronchial asthma, or 
any other abnormality of the respiratory system. 


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for bronchial asthma are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1153 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306, 3.307, 3.309 (2005); VAOPGCPREC 3-03 
(July 16, 2003) (69 Fed. Reg. 25,178 (2004)); Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection - Bronchial Asthma

Basically, the law permits service connection for a claimed 
disability where the evidence shows (1) injury or some 
incident in service; (2) a current disorder or disease; and 
(3) a cause-effect link between the two.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004); Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309 (1993); Cuevas v. Principi, 3 Vet. App. 542 (1992).  The 
evidence of a cause-effect link can be established if service 
medical records document such a link (see id.), or if 
competent post-service evidence documents such a link.  38 
C.F.R. § 3.303(d) (2005).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. 
§ 3.304(b) (2005).  A veteran who served during a period of 
war, as the veteran here, is presumed to be in sound 
condition when he entered into military service except for 
conditions noted upon an entrance medical examination.  
38 U.S.C.A. § 1111 (West 2002).  However, where there is 
"clear and unmistakable" evidence that the injury or 
disease claimed pre-existed service, the presumption does not 
attach, and the issue becomes whether the disease or injury 
was aggravated during service.  Id.  A 
pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to a natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(b) (2005); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  Temporary or intermittent flare-ups of a 
pre-existing injury or disease are insufficient to be deemed 
"aggravation in service" unless the underlying condition 
itself, as contrasted with symptoms, has worsened.  See 
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).

The presumption of soundness attaches only where there has 
been an induction medical examination during which the 
disability about which the veteran later complains was not 
detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  The regulations provide expressly that the term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of pre-service existence of conditions recorded 
at the time of examination does not constitute a notation of 
such conditions."  Id. at (b)(1).  

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  
See, e.g., Cotant v. Principi, 17 Vet. App. 117, 131 (2003); 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  
Importantly, VA Office of the General Counsel determined that 
VA must show by clear and unmistakable evidence that there is 
a pre-existing disease or disorder and that it was not 
aggravated during service.  See VAOPGCPREC 3-03 (July 16, 
2003) (69 Fed. Reg. 25,178 (2004)).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  The Board 
must follow the precedent opinions of the General Counsel.  
38 U.S.C.A. 
§ 7104(c) (West 2002).

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004), which summarized 
the effect of 38 U.S.C.A. § 1111, which, through 38 U.S.C.A. 
§ 1137, also applies to peacetime veterans, on claims for 
service-connected disability:  

When no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness 
by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not 
aggravated by service.  The government may show a 
lack of aggravation by establishing that there was 
no increase in disability during service or that 
any "increase in disability [was] due to the 
natural progress of the" preexisting condition. 
38 U.S.C. § 1153.  If this burden is met, then the 
veteran is not entitled to service-connected 
benefits.  However, if the government fails to 
rebut the presumption of soundness under section 
1111, the veteran's claim is one for service 
connection.  This means that no deduction for the 
degree of disability existing at the time of 
entrance will be made if a rating is awarded.  See 
38 C.F.R. § 3.322. 

On the other hand, if a preexisting disorder is 
noted upon entry into service, the veteran cannot 
bring a claim for service connection for that 
disorder, but the veteran may bring a claim for 
service-connected aggravation of that disorder.  
In that case section 1153 applies and the burden 
falls on the veteran to establish aggravation. See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  If the presumption of aggravation under 
section 1153 arises, the burden shifts to the 
government to show a lack of aggravation by 
establishing "that the increase in disability is 
due to the natural progress of the disease."  38 
U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 
19 F.3d at 1417.  

Wagner, 370 F.3d at 1096 (Fed. Cir. 2004).

Before Wagner and VAOPGCPREC 3-03, VA had the burden to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability pre-existed service.  
However, if VA met this burden, then it had the burden to 
rebut the presumption by a preponderance of the evidence (a 
lower standard) that the pre-existing disorder was not 
aggravated by service.  Now, VA must also show by clear and 
unmistakable evidence that the pre-existing disorder was not 
aggravated during service (a higher standard).

The veteran's service medical records include a March 1951 
service entrance examination report, which explicitly lists 
asthma as a condition noted upon the examination and 
characterized as "perennial, allergens unknown."  As such, 
the presumption of soundness upon entrance into service does 
not attach in this case.    

Even though the service entrance examination report, in the 
Board's opinion, is sufficient evidence as to pre-existing 
asthmatic condition, for the sake of completeness, other 
evidence further buttressing the conclusion as to pre-
existing nature of the condition warrants some discussion.  
In a February 1951 enlistment report of medical history, the 
veteran himself reported having, or having had, asthma, 
shortness of breath, and other symptoms which could be 
associated with asthma, namely pain or pressure in chest and 
chronic cough, by checking "yes" in the boxes corresponding 
to these symptoms and manifestations.  The back of the report 
of medical history reflects what appears to be a doctor's 
notation that the veteran reported experiencing asthma as a 
14-year old but without asthma attacks since then.  An August 
1951 Report of Clinical Board reflects the veteran's report 
of history of recurrent bronchial asthma attacks between the 
ages of 10 and 14.  Various other records of medical 
treatment during service consistently document reports of 
asthma attacks experienced during childhood, and treatment in 
service during the summer of 1951 through mid-September 1951 
for recurrent asthma.  

The Board acknowledges that the March 1951 entrance medical 
examination report notes "normal" clinical findings for 
various body systems, including the respiratory system.  
However, these notations must be evaluated in light of clear, 
explicit, and specific notation in the report as to 
"perennial" asthma.  This evidence amply outweighs any 
possibility that asthma might not have been noted to pre-
exist service based solely on the use of the word "normal" 
as to the respiratory system.  It would be wholly 
unreasonable to conclude that the use of the word "normal" 
should be dispositive as to lack of pre-existing asthma in 
the face of explicit notation of such a condition by a 
medical examiner in the examination report.  This notation 
appears to have been intended to show that, at the time of 
the examination, no active respiratory symptoms were shown 
clinically; the notation as to perennial asthma was intended 
to show that asthma had been manifested before March 1951 and 
remains in existence, even if not then symptomatic.             

Even post-service, the veteran reported that he had asthma as 
a child.  He does not dispute that he had asthma before 
active duty.  The crux of the veteran's contention here is 
that it had been resolved before service and that he did not 
experience attacks again until after entering service, while 
"fighting fires" in service.  (Service medical records do 
document a report of choking, wheezing, and shortness of 
breath after engaging in "fire fighting activities.")  
Further on this point, while he does not explicitly state so, 
he seems to have intimated that "passing" the entrance 
medical examination buttresses his contention that asthma had 
resolved itself before service.  See VA Form 9.  The Board 
also acknowledges, in particular, the veteran's statement in 
VA Form 9 that he had been advised by "doctors" that he had 
"outgrown the asthma."  His Board testimony also is 
consistent in this regard.  See hearing transcript, pp. 4-5.    

By the above contentions, the veteran presumably means, 
first, that he entered service without asthma, to support his 
position that the in-service asthma attacks are thus grounds 
for service connection based upon manifestation of asthma in 
service.  The record presents no medical evidence contrary 
to, or casting doubt on, the conclusion that the veteran 
entered service with pre-existing asthma.  It is, again, 
replete with evidence - lay and medical - that it indeed pre-
existed service.  To the extent that the veteran means that 
he was not experiencing active flare-ups or attacks upon 
entrance into service, the Board agrees.  However, in this 
connection, the notation as to the "perennial" nature of 
asthma multiple times in the service medical records, 
including the March 1951 entrance examination report, is 
highly probative evidence as to the chronic, persistent, and, 
as well, pre-existing nature of asthma contrary to the 
veteran's apparent assertion that he did not have asthma when 
he entered service.  For the purposes of evaluation of a 
claim under theory of aggravation, the law distinguishes 
temporary or intermittent flare-ups of a pre-existing 
condition from chronic worsening of the underlying condition 
itself.  See, e.g.,  Jensen v. Brown, 4 Vet. App. 304, 306-
307 (1993).  In this case, the entrance medical examination 
report and service medical treatment records constitute 
clear, written, contemporaneous documentation of pre-
existing, chronic ("perennial") asthma as memorialized by 
medical professionals; thus, the probative value of this 
evidence amply outweighs the unqualified lay opinion to the 
effect that he did not have asthma upon service entrance 
because it had resolved itself before then, without 
competent, reliable medical evidence that this was so.    

Thus, here, the issue before the Board is whether asthma 
became aggravated or worsened beyond the natural progress of 
the disease or disorder during service.  Consistent with 
Wagner (see second paragraph quoted from the Wagner decision, 
above) the burden is on the veteran to establish aggravation.  
If aggravation is shown, then the burden shifts to the 
government to show a lack of aggravation by establishing that 
increase in disability is due to the natural progress of the 
disease.  Lack of aggravation can be shown with competent 
evidence of no increase in disability during service or that 
any increase in disability is due to the natural progress of 
the pre-existing condition.  

The veteran has not proffered evidence that the underlying, 
pre-existing asthmatic condition - as opposed to mere 
recurrent symptoms or flare-ups thereof in 1951 - underwent 
chronic aggravation during service.  In general, evidence of 
a cause-effect nexus between service and a claimed disorder, 
which would include opinion on aggravation, must be medical - 
that is, in the form of a report of a doctor or other medical 
professional, who, by virtue of appropriate training, 
knowledge, or experience, is qualified to opine as to a 
diagnosis or etiology (medical causation) thereof.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992) (Lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of, or may be 
readily recognized by, lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise.).  
Thus, while the Board acknowledges the veteran's alternative 
theory that there is such a relationship based upon 
aggravation of asthma first experienced in childhood, it 
requires medical evidence of such a relationship.  Again, 
based upon the law on aggravation and Espiritu, lay evidence, 
whether in the form of the veteran's hearing testimony or 
written statements as to a belief that service connection is 
warranted due to 1951 treatment for asthma attacks, or even 
that asthma had remained subsided after around age 14 until 
1951, is not enough.  

More specifically on the issue of aggravation, the post-
service medical records from various private care providers 
are all dated in the 1990s forward, and do include notations 
of history of asthma, as well as diagnosis of asthma within 
the last several years.  Current, active manifestation of the 
disability or disease for which service connection is being 
sought is a basic criterion.  See 38 C.F.R. § 3.303 (2005); 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Nonetheless, no post-
service medical record indicates a doctor's or any medical 
professional's opinion, or even suggestion, that asthma 
itself underwent chronic worsening beyond the normal progress 
of the disorder during the relatively brief period of duty 
(about 8 months).  In fact, the service medical records 
document asthmatic episodes from June to mid-September 1951, 
and the veteran was ordered to appear before the Physical 
Evaluation Board (PEB) for an evaluation in early August 
1951, the proceedings of which subsequently led to separation 
from service based upon lack of fitness for further duty due 
to asthmatic flare-ups.  As such, the actual period of time 
during service within which the attacks occurred is shorter 
than the duration of the service period.  While this does not 
prove lack of aggravation, it is not wholly irrelevant on the 
issue.          

Moreover, the service medical records clearly and 
unmistakably indicate that the asthma episodes did not result 
in chronic aggravation.  Specifically, a service medical 
record dated in August 1951 clearly states that asthma, 
allergens unknown, is perennial and permanent, "EPTE" 
(existed prior to enlistment), and not incurred in, or 
aggravated by, active service.  Records associated with PEB 
proceedings explicitly state that asthma, permanent, is not 
proximately due to service.  A "disability rating 
worksheet" dated in late August 1951, after the conclusion 
of PEB proceedings, also indicates that asthma existed before 
service, was not incurred in service, and did not become 
aggravated during service.  There is no other medical 
evidence to counter the findings in the service medical 
records.         

In this connection, even if the Board were to assume, for the 
purposes of argument, that the notation of "normal" 
respiratory system in the entrance examination report to be 
sufficient to trigger the presumption of soundness, thus 
placing the weight of evidentiary burden on the government, 
the claim still would fail.  This is because there is clear 
and unmistakable evidence as to pre-existing nature of asthma 
and lack of aggravation during service, as discussed above.    

The Board notes that the post-service evidentiary record is 
sparse in terms of documentation of continuous symptomatology 
or treatment for asthma.  There appears to be no less than a 
four-decade gap between discharge and post-service medical 
evidence of treatment for asthma, which tends to cast further 
doubt on purported chronic aggravation during the relatively 
short period of active duty.  See generally Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (incurrence of a disorder or disease during service may 
be rebutted by absence of medical treatment for, or related 
complaints about, the claimed condition for a prolonged 
period after service); Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that 
absence of evidence may be considered as one factor in 
rebutting the aggravation issue with respect to 38 U.S.C.A. § 
1111 presumption of soundness).  On this issue, the Board 
notes the veteran's hearing testimony as to post-service 
treatment for asthma after discharge (see transcript, pp. 9-
10).  However, these records apparently are unavailable due 
to their age and/or deaths of the treatment providers.  In 
any event, the relevant post-service records that are now 
available are all dated within the past 10-15 years, decades 
after discharge.      

As for service connection on a direct basis, the record 
presents absolutely no medical evidence linking active duty 
or activity engaged therein and current bronchial asthma.  
See various service medical records cited above as to lack of 
incurrence in service.  The veteran has not proffered any 
medical evidence to counter the unfavorable conclusions found 
in the service medical records.  

Based upon the foregoing, the Board finds that the claimed 
bronchial asthma 
pre-existed service, and that it did not undergo chronic 
worsening or aggravation during service.  Nor is it 
etiologically linked to service.  Therefore, the Board must 
conclude that the preponderance of the evidence is against 
the claim, and the benefit-of-reasonable doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).

II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2005), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

As for the duty to notify, in a January 2002 letter, sent 
before the issuance of the March 2002 rating decision from 
which this appeal stems, the RO notified the veteran of the 
basic elements needed to establish a service connection 
claim, to include required evidence of an etiological 
relationship between the disability claimed and service.  The 
Statement of the Case (SOC) also addressed the specific 
requirements of service connection, and explained the 
rationale for why a favorable resolution is not warranted.  
This explanation included a discussion of service connection 
based upon aggravation.  The January 2002 letter also 
explained that, if the veteran provides information about the 
sources of evidence or information pertinent to the claim, to 
include employers and other federal agencies, then VA would 
make reasonable efforts to obtain the records from the 
sources identified.  He was further advised that, 
notwithstanding VA's duty to assist in claim development, he 
ultimately bears the responsibility to ensure his claim is 
adequately substantiated.  

In May 2003, the RO sent the veteran another letter, which, 
among other things, provided a status of the claim.  The 
letter was substantially similar to the RO's prior letter to 
the extent that it reiterated the veteran's and VA's 
respective claim development responsibilities.  It further 
advised him that medical evidence addressing the worsening or 
aggravation of asthma during service is key to a favorable 
resolution of the claim.

In March 2005, the RO sent the veteran another letter 
explicitly noting which doctors previously identified by the 
veteran to have treated him over the years had responded with 
records (or whose records have been submitted by the 
veteran).  Thus, this letter placed the veteran on notice 
that he may need to take action should he wish to have 
additional, missing medical records considered.  (It is 
acknowledged that well before 2005, the RO had sent 
correspondence to various private doctors consistent with the 
veteran's reports as to prior treatment; some of these 
letters did result in the association of records in the file.  
At least one provider reported that it had no records 
pertaining to the veteran.  Also, as reported at the hearing, 
some of these records are no longer available due to the 
providers' death or to the age of the records.)  The veteran 
responded in May 2005 stating that he has no additional 
evidence to submit.     

As for the "fourth element," the SOC included the text of 
38 C.F.R. § 3.159, which provides, in part, that VA must 
inquire the appellant to submit any evidence in his 
possession that is pertinent to the claim.  Further, the RO's 
March 2005 letter asked the veteran: "If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  Again, he responded that he has no 
additional evidence. 

The Board acknowledges that full VCAA notice to include the 
fourth element was given during the appeal period, after the 
issuance of the unfavorable rating decision being appealed.  
The Board finds that no prejudicial error resulted as a 
result of this timing defect.  The Pelegrini Court explicitly 
stated that, notwithstanding the requirement that a valid 
VCAA notice be provided before the agency of original 
jurisdiction (AOJ) decision: "[W]e do not hold that . . . 
[a] case in which pre-AOJ-adjudication notice was not 
provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
."  The Board interprets Pelegrini and discussion therein to 
mean that the intent and purpose of the law are to provide a 
full VCAA notice before the initial AOJ decision to ensure 
full and fair development of the case and to provide a 
claimant ample time to substantiate the claim.  However, the 
Court recognized that a case-by-case evaluation might be 
warranted at times.  

Here, during the appeal period, the veteran had full notice 
of his rights and VA obligations under VCAA.  He was told 
what VA must do to assist in claim development, and what he 
would be responsible for supplying if he desires VA 
assistance.  He was told that he could submit any evidence on 
his own if he had any.  Nonetheless, he did not specifically 
claim that VA failed to comply with VCAA notice requirements, 
or that he has any evidence in his possession.  See Mayfield 
v. Nicholson, 19 Vet. App. 203 (2005).  On the contrary, in 
May 2005, he said that he had no additional evidence to 
submit.  It is noted that the sole additional evidence 
associated with the record after the veteran's May 2005 
communication is the Board hearing transcript.  The 
undersigned has carefully reviewed the testimony, and does 
not find further evidentiary development is warranted.  Nor 
is the record as of May 2005 incomplete such that decision on 
the merits is premature at this time.    

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes service medical and personnel records, private 
medical records, Board hearing testimony, and the veteran's 
written statements submitted to support the claim.  Again, 
despite appropriate notice during the appeal that the veteran 
could submit missing evidence on his own or ask VA to assist 
him in obtaining missing evidence, he did not do so.  Based 
upon the foregoing, the Board concludes that VA has met its 
duty-to-assist obligations.     


ORDER

Service connection for bronchial asthma is denied.


REMAND

In July 2002, the veteran filed an informal claim of 
entitlement to service connection for "heart problems."  In 
a February 2005 rating decision, the RO denied service 
connection for cardiomyopathy.  In February 2005, the veteran 
indicated disagreement with this rating action.  

Because a timely notice of disagreement has been submitted 
with respect to the veteran's "heart problems" claim, a 
remand is required for the RO to provide the veteran a 
Statement of the Case (SOC) on this issue.  The U.S. Court of 
Appeals for Veterans Claims held in Manlincon v. West, 12 
Vet. App. 238 (1999), that, when a timely notice of 
disagreement has been filed, the Board should remand the 
issue to the RO for the issuance of an SOC.  See also 38 
U.S.C.A. § 7105(d)(1) (West 2002).  Thereafter, the veteran 
must submit a timely substantive appeal in order for this 
issue to be perfected for appeal to the Board.  See 38 
U.S.C.A. § 7105 (West 2002).

Accordingly, the "heart problems" claim is REMANDED for the 
following action:

The RO should issue an SOC regarding the 
issue of entitlement to service 
connection for a cardiovascular disorder, 
claimed as "heart problems."  The 
veteran and his accredited representative 
are hereby notified that, following the 
receipt of the SOC concerning this issue, 
a timely and adequate substantive appeal 
must be filed if appellate review by the 
Board is desired.  If and only if a 
timely substantive appeal is filed should 
this matter be returned to the Board.

The veteran is not required to respond until he receives 
further notice, but has the right to submit additional 
evidence and argument on the matter(s) the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


